Citation Nr: 0727594	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  06-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected major depressive disorder, 
as secondary to the service-connected disability of pain due 
to osteoporosis.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected residuals of stress fracture of 
the left leg.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected right shoulder pain due to 
osteoporosis.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected left shoulder pain due to 
osteoporosis.

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected right elbow pain due to 
osteoporosis.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected left elbow pain due to 
osteoporosis.

7.  Entitlement to a disability rating in excess of 10 
percent for service-connected right wrist pain due to 
osteoporosis.

8.  Entitlement to a disability rating in excess of 10 
percent for service-connected left wrist pain due to 
osteoporosis.

9.  Entitlement to a disability rating in excess of 10 
percent for service-connected right hip pain due to 
osteoporosis.

10.  Entitlement to a disability rating in excess of 10 
percent for service-connected left hip pain due to 
osteoporosis.

11.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee pain due to 
osteoporosis.

12.  Entitlement to a disability rating in excess of 10 
percent for service-connected left knee pain due to 
osteoporosis.

13.  Entitlement to a disability rating in excess of 10 
percent for service-connected right ankle pain due to 
osteoporosis.

14.  Entitlement to a disability rating in excess of 10 
percent for service-connected left ankle pain due to 
osteoporosis.

15.  Entitlement to a compensable disability rating for 
service-connected residuals of abdominal adhesions.

16.  Entitlement to service connection for systemic lupus 
erythematosus (SLE), to include as secondary to a service-
connected disability.

17.  Entitlement to service connection for Sjogren's 
syndrome, to include as secondary to a service-connected 
disability. 

18.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to a service-connected 
disability.

19.  Entitlement to service connection for migraine 
headaches, to include as secondary to a service-connected 
disability.

20.  Entitlement to service connection for fibromyalgia and 
chronic diffuse pain syndrome, to include as secondary to a 
service-connected disability.

21.  Entitlement to special monthly compensation due to being 
housebound and/or being in the need of aid and attendance.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1985 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

Initially the Board notes that at the April 2007 Board 
hearing, the veteran testified that she received treatment 
for all of her service-connected disabilities at the VA 
medical center once or twice a month.  Unfortunately, the 
record only contains VA treatment records up to November 
2006.  Therefore, the Board finds that remand is required to 
obtain all of the veteran's treatment records, from November 
2006 to present time.

The Board notes that the veteran's representative also 
requested new VA examinations, apparently in part because the 
most recent examinations were conducted in December 2003 and 
are almost four years old.  He also testified that he 
believed the examination from December 2003 was conducted by 
a physician's assistant, rendering the examination report 
inadequate for ratings purposes.  The representative 
testified that he believed that due to the veteran's complex 
medical history, a medical doctor needed to examine the 
veteran and address the severity of the service-connected 
disabilities and the etiology of the claimed headache 
disability.  

In light of fact that the Board is already remanding these 
issues to obtain more current VA treatment records and in 
light of the number of years that have passed since the 
veteran's most recent VA examination in 2003, the Board 
believes it would greatly assist in the adjudication process 
to obtain a new VA examination, conducted by a medical 
doctor, to address the current severity of the veteran's 
service-connected disabilities and to assess the etiology of 
the veteran's headache disability.  

Finally, the Board notes that the evidence of record is 
equivocal as to whether or not the veteran has diagnoses of 
SLE, chronic fatigue syndrome, fibromyalgia, and Sjogren's 
syndrome.  Some of the VA treatment records indicate that the 
veteran has these diagnoses, but other treatment records 
state that, although the veteran has provided a history of 
being diagnosed with these conditions, there is either no 
evidence of a definitive diagnosis, or there is evidence that 
the veteran actually does not have the disability in question 
(a February 2003 VA treatment note appears to show that a lip 
biopsy done in 1998 was negative for Sjogren's syndrome).  As 
such, the Board finds that a new examination is warranted to 
review the veteran's medical records and conduct any 
appropriate testing to determine if the veteran has a current 
diagnosis of SLE, chronic fatigue syndrome, fibromyalgia or 
Sjogren's syndrome, and the etiology of any diagnosis made on 
examination.

Finally, the Board notes that as a determination of the 
veteran's entitlement to special monthly compensation due to 
being housebound and/or being in the need of aid and 
attendance is based on the overall severity of her service-
connected disabilities, the matter of entitlement to special 
monthly compensation due to being housebound and/or being in 
the need of aid and attendance is inextricably intertwined 
with the increased rating and service connection issues being 
remanded.  See generally Holland v. Brown, 6 Vet. App. 443 
(1994); Vettese v. Brown, 7 Vet. App. 31 (1994); Parker v. 
Brown, 7 Vet. App. 116 (1994).  Therefore, the Board is 
deferring action on the issue of entitlement to special 
monthly compensation due to being housebound and/or being in 
the need of aid and attendance until after the Board has the 
opportunity to adjudicate the issues on remand.



Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical center in 
Togus and request copies of the veteran's 
medical records from November 2006 to 
present time.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of her service-connected 
major depressive disorder.  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination for the veteran's pertinent 
medical history.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's major 
depressive disorder.  The examiner should 
comment on the severity of symptoms and 
the impact of major depressive disorder 
symptomatology upon the veteran's daily 
functioning.  The examiner must assign a 
Global Assessment of Functioning (GAF) 
score.  The examiner should indicate 
whether the service-connected major 
depressive disorder prevents the veteran 
from obtaining or maintain substantially 
gainful employment.  A complete rationale 
for any opinion expressed should be 
provided.

3.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the current severity of her 
other service-connected disabilities 
(left leg, shoulders, elbows, wrists, 
hips, knees, ankles and abdominal 
adhesions).  The claims file should be 
made available to and reviewed by the 
examiner(s) prior to the examination(s) 
for the veteran's pertinent medical 
history.  All indicated tests, studies 
and X-rays should be performed.  The 
report should set forth all objective 
findings regarding the service-connected 
disabilities, including complete range of 
motion measurements.  

Regarding the left leg stress fracture, 
the examiner should indicate whether the 
disability results in severe impairment.  
See 38 C.F.R. § 4.73, Diagnostic Code 
(DC) 5310 (2006).  

Regarding the knees, the examiner should 
indicate whether there is any recurrent 
subluxation or lateral instability in the 
knees.  If there is subluxation and/or 
lateral instability, the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"slight" are the preferred adjectives.  
See 38 C.F.R. § 4.71a, DC 5257 (2006).  

Regarding the abdominal adhesions, the 
examiner should document any current 
residuals.  

The examiner must comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the affected 
joints (i.e., shoulders, elbows, wrists, 
hips, knees, and ankles).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

A complete rationale for any opinion 
expressed should be provided.

4.  Schedule the veteran for a VA 
examination with a rheumatologist to 
determine the nature and etiology of the 
disabilities for which service connection 
is sought.  The claims file should be 
made available to and reviewed by the 
examiner prior to the examination for the 
veteran's pertinent medical history.  
After examining the veteran and 
conducting all necessary tests, the 
physician should determine if the veteran 
has the following disabilities:  systemic 
lupus erythematosus (SLE), Sjogren's 
syndrome, chronic fatigue syndrome, 
migraine headaches, fibromyalgia, or 
chronic diffuse pain syndrome.  The 
physician is asked to specifically state 
whether or not the veteran has any of the 
listed disabilities.  For each disability 
found on examination (if any), the 
physician should state whether it is at 
least as likely as not (a degree of 
probability of 50 percent or higher) that 
such disability is etiologically related 
to the veteran's active duty service or a 
service-connected disability.  If the 
physician cannot provide such etiology 
opinions without resorting to mere 
speculation, he or she should so state.  
The physician should provide a rationale 
for all opinions expressed.

5.  Review the VA examination reports to 
ensure they contain the information 
requested.  If not, take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  Then readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



